Citation Nr: 9919297	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-49 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of cellulitis 
of the left foot, to include  a glandular infection involving 
the perineum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel

INTRODUCTION

The veteran had active service from January 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO).  

During an April 1999 hearing before the undersigned Member of 
the Board the veteran withdrew claims of entitlement to 
service connection for a bipolar disorder and for residuals 
of a left shoulder shell fragment wound.   

On appeal the veteran has raised the issues of entitlement to 
an increased evaluation for PTSD, and entitlement to a total 
rating based on individual unemployability.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of cellulitis of the left foot to include a glandular 
infection involving the perineum, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of cellulitis of the left foot to include a glandular 
infection involving the perineum, is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that in September 
1964 he underwent surgical treatment for a verruca on the 
left thigh.   In October 1966, the veteran was diagnosed with 
dermatophytosis of the left foot.  Later that month he was 
diagnosed with cellulitis of the left foot.  The next day, in 
November 1966, he was admitted for cellulitis therapy.  After 
marked improvement he was discharged one week later to light 
duty with soaks for three days.  At his December 1966 
discharge examination clinical evaluation of the skin, feet 
and lymphatic system revealed normal findings.

Private medical reports reveal that between 1977 and 1992 the 
veteran underwent treatment for a rectal abscess, 
hidradenitis suppurativa, perirectal abscesses, and disorders 
of the perineum.  This treatment included multiple surgical 
procedures.  

In June 1991, the veteran underwent private treatment 
including a colostomy and debridement of the perineum.  The 
diagnoses were severe perineal infection and abscesses; and 
inflammation, skin and subcutaneous tissue, perineum, 
subacute local, with ulceration.  

A July 1991 private operative report contains a diagnosis of 
severe perineal infection and abscesses.  During 
hospitalization in July 1991, the report of private physical 
examination of the perineum revealed a massive amount of scar 
tissue and multiple draining fistulous tracts; with loss of 
soft tissue in this area as well and inset of the anus.  The 
impression was that the veteran had severe perineal and 
perianal abscesses and infection related either initially to 
hidradenitis suppurativa or possible chronic fistulas.

During VA examination in February 1993, the veteran reported 
a history of fungal infection of the left foot in 1966, which 
progressed to become cellulitis.  He denied a persistent 
problem in that area, and reported similar conditions in some 
other parts of his body not addressed during the present 
examination.  Examination of the left foot revealed that the 
area of previous infection was entirely free of any infection 
or pathology including cellulitis.  A pertinent diagnosis of 
a history of cellulitis without current evidence was entered.

The report of a March 1992 private physical examination 
revealed normal extremities.  After examination, the 
impression was healed perineal wound after extensive 
debriding diverting colostomy and plastic surgical 
procedures.  A March 1992 private hospital report contains 
diagnoses of sigmoid colostomy, and history of extensive 
perianal hidradenitis suppurativa.  

In a September 1994 private medical statement, Thomas R. 
Russell, M.D., stated that the veteran had had a very severe 
infection of the perineum requiring extensive operative 
procedures with grafting as well as a colostomy.  Dr. Russell 
indicated that the etiology for the infections was somewhat 
of a mystery.  

In a March 1996 statement, Dr. Russell noted that he had 
treated the veteran for a number of years for severe perianal 
and perineal infectious process.  Dr. Russell noted his 
understanding that the veteran developed cellulitis "in this 
area" while in service, which required treatment that was 
caustic and caused a lot of local irritation.  Dr. Russell 
also noted that while in service in Vietnam, the veteran 
needed to stand in water and in rice fields, and there was 
much moisture in the area and possible contamination.  Dr. 
Russell stated that certainly "the possibility" of  
exposure in Vietnam to these adverse conditions may have 
created a cellulitis, which then eventually evolved into the 
abscesses.

During an April 1999 hearing before the undersigned Member of 
the Board the representative related that the veteran was 
seeking service connection for residuals of cellulitis of the 
left foot, which involved the perineum.  The veteran 
testified that he acquired cellulitis of his left foot and 
groin area by standing in water in rice paddies while in 
service in Vietnam.  He indicated that this condition 
ultimately caused the condition involving his perineum, which 
later required many surgical treatments.  He testified that 
after service he was first treated in about 1968, and 
continually had an itching of the foot and a rash in the 
groin area. 

In this case, the legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that the claim of entitlement to 
service connection for residuals of cellulitis of the left 
foot, to include a glandular infection involving the 
perineum, is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent. 
 
If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, a review of service and post-service clinical 
records reveals no medical or scientific evidence relating 
any perianal or perineal disorder to the veteran's period of 
military service.  Likewise, there is no competent evidence 
of any cellulitis or glandular disorder being linked to the 
veteran's military service.  Indeed, the service medical 
records are negative for evidence of the presence of any 
perianal or perineal disorders, and while the appellant was 
diagnosed with conditions of the left foot, including 
dermatophytosis and cellulitis, these conditions resolved and 
were not manifest at discharge and have not been clinically 
demonstrated since.  Alas, the competent evidence also shows 
that a perianal or perineal disorder was not shown until the 
late 1980's.  

The only medical evidence that offers an opinion concerning 
the etiology of the veteran's perianal and perineal disorders 
is contained in two statements by Dr. Russell, in September 
1994 and March 1996.  The 1994 statement noted that the 
etiology for the veteran's infections was somewhat of a 
mystery.  In the March 1996 statement, Dr. Russell changed 
his opinion and offered that the "possibility" of the 
veteran's exposure to adverse conditions "may have" created 
a cellulitis, which then eventually evolved into the 
abscesses involving perianal and perineal disorders.  There 
is, however, no evidence that the veteran was treated by Dr. 
Russell for cellulitis, a glandular disorder, or a perineal 
disorder during the appellant's active duty service.  
Moreover, while Dr. Russell's conditional statement tends to 
support the veteran's contention of an etiological 
relationship, the Court has held that when a physician is 
unable to provide a definite causal connection as here, the 
opinion constitutes, "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993); Kates v. Brown, 5 Vet. App. 93, 95 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992)); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses "might have" been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran "may have" 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); see 
also Dyess v. Derwinski, 1 Vet. App. 448, 453-54 (1991).  
Hence, as Dr. Russell's opinion is not definitive, but only 
conditional, it is insufficient to find that this claim is 
well grounded.  

Moreover, it is well to note that Dr. Russell's statement 
appears to be based on the veteran's self-reported medical 
history, and not on contemporaneously observed and/or 
recorded clinical findings which do not note the finding of a 
perineal or perianal disorder inservice.  As such, the 
opinion carries little probative weight as it appears to have 
been based entirely on the history provided by the veteran, 
which is not supported by the objective evidence of record.  
See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  See also LeShore v. 
Brown, 8 Vet. App. 406 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner does not 
constitute competent medical evidence for purposes of 
rendering a claimed well grounded). 

The evidence of record reflects the appellant's contention 
that symptomatology has been continuous since service.  
However, even the veteran's reported continuity of 
symptomatology (which is assumed to be credible solely for 
the purpose of determining whether he has submitted a well-
grounded claim) requires competent medical evidence to relate 
a present condition to that symptomatology.  Savage, 10 Vet. 
App. at 498.  The veteran is not competent to offer the 
required medical nexus opinion in this case.  It is true that 
a lay witness such as the veteran is competent to testify as 
to visible symptoms or manifestations of a disease or 
disability.  However, it is the province of health care 
professionals to enter conclusions that require medical 
opinions such as a current medical diagnosis of disability or 
an opinion as to the relationship between a current 
disability and service.  As a result, while the veteran is 
competent to testify regarding symptomatology, he is not 
competent to diagnose a current disability.  Nor is he 
competent to offer a medical nexus opinion regarding the 
relationship between any claimed current symptomatology and 
service, including the relationship to claimed continuous 
post-service symptomatology.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show that the appellant developed a chronic 
left foot cellulitis to include a glandular infection 
involving the perineum.  Moreover, the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that any current disorder is related to his 
period of service.  Therefore, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  

The Board has disposed of this claim on grounds different 
from that of the RO.  That is, the Board based its decision 
on grounds pertaining to whether the veteran's claim is well 
grounded rather than whether he is entitled to prevail on the 
merits.  Even so, however, the veteran has not been 
prejudiced by the Board's decision.  In assuming that his 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability on appeal.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).


ORDER

In the absence of evidence of a well grounded claim, service 
connection for residuals of cellulitis of the left foot to 
include a glandular infection involving the perineum is 
denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 
  A "[v]erruca vulgaris is a wart."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).

